Citation Nr: 1415823	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for renal cell carcinoma, claimed as kidney cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from December 1961 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012, the Board reopened the Veteran's claim of entitlement to service connection for renal cell carcinoma and remanded the claim for further development.  The Board again remanded the claim in November 2013.

In March 2014, the Veteran's representative waived the 30 day waiting period following the issuance of the March 2014 supplemental statement of the case (SSOC) and requested that the Board proceed with adjudicating his case.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeals with the exception of VA treatment records dated through September 2012, which were considered by the agency of original jurisdiction in the February 2013 SSOC.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


REMAND

The Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for renal cell carcinoma so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

As detailed in the Board's previous remand, the Veteran alleges that his in-service exposures to asbestos, cigarette smoke, and other chemicals aboard the USS Essex and at the Brooklyn Navy Shipyard resulted in his renal cell carcinoma.  The Veteran states, and his personnel records confirm, that he was stationed aboard the aircraft carrier USS Essex for several years.  He also reports that he was treated during service for stomach and urinary issues, to include spitting up blood.  

Several opinions regarding the etiology of the Veteran's renal cell carcinoma have been obtained.  An October 2012 VA examiner determined that the Veteran's renal cell carcinoma was less likely than not incurred in or caused by his claimed in-service injury, event, or illness.  He stated that the Veteran gave a history of exposure to lead pain, second hand cigarette smoke, diesel fumes, and asbestos while serving on the USS Essex, but his service treatment records do not show any confirmation of exposure or treatment.  He also stated that the Veteran developed hematuria 23 years after his military service and that, for almost 15 years following his release from service, he had a potential occupational exposure to asbestos.  He concluded that the Veteran's renal cell carcinoma was less likely than not caused or permanently aggravated by his military service.  

Similarly, the January 2014 VA examiner concluded that the Veteran's kidney cancer was less likely than not related to his service, to include asbestos exposure based on his time spent in the shipyard, reasoning that a review of the literature revealed "no significant association between asbestos exposure and kidney cancer."  The January 2014 VA examiner further reasoned that evidence of asbestos exposure as a causative factor of kidney cancer was deemed "inconclusive" based on the medical research, but that the Veteran did have several well-established kidney cancer risk factors.  This examiner cited to webmd.com in support of his opinion.

In its March 2014 Informal Hearing Presentation, the Veteran's representative cited to a journal article titled International Renal Cell Study that was published in the International Journal of Cancer in support of his claim.  The representative asserts that the findings of this article suggest a relationship between asbestos exposure and renal cancer and that, consequently, an addendum opinion is required to determine if there is conflicting evidence regarding the relationship between the Veteran's exposure to asbestos as a shipworker and his renal cell carcinoma.

The Board concludes that an addendum VA opinion is necessary to decide the claim for service connection for renal cell carcinoma.  The Board does not assess the relevance, degree of competence, credibility, and probative weight that may be associated with the article cited by the Veteran's representative or whether such applies in the Veteran's case.  However, this citation does indicate the existence of at least some medical literature suggesting a possible relationship between asbestos exposure and renal cancer.  Therefore, an addendum opinion is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the January 2014 VA examiner.  If the January 2014 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  
The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the renal cell carcinoma is related to the Veteran's military service, to include asbestos exposure based upon his time spent in shipyards or aboard the USS Essex.

In rendering such opinion, the examiner should specifically discuss the supporting literature cited by the Veteran's representative from the article International Renal Cell Study as published in the International Journal of Cancer in the March 2014 Informal Hearing Presentation.  The rationale for any opinion offered should be provided.

Any opinion expressed should be accompanied by a supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

